IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2015-CA-00222-SCT

                                CONSOLIDATED WITH

                                NO. 2010-CT-00646-SCT


HOWARD WILSON CARNEY, III

v.

ANDREA LEIGH BELL CARNEY

DATE OF JUDGMENT:                          01/12/2015
TRIAL JUDGE:                               HON. VICKI R. BARNES
TRIAL COURT ATTORNEYS:                     TRAVIS T. VANCE, JR.
                                           J. MACK VARNER
                                           CLIFFORD C. WHITNEY, III
COURT FROM WHICH APPEALED:                 WARREN COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANT:                   CLIFFORD C. WHITNEY, III
                                           J. MACK VARNER
ATTORNEY FOR APPELLEE:                     TRAVIS T. VANCE, JR.
NATURE OF THE CASE:                        CIVIL - DOMESTIC RELATIONS
DISPOSITION:                               AFFIRMED - 10/13/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       KITCHENS, JUSTICE, FOR THE COURT:

¶1.    This is the second appeal of the equitable distribution of assets of Howard Carney III

and Andrea Bell Carney by the Chancery Court of Warren County. In the first appeal, this

Court reversed and remanded, holding that the chancellor manifestly had erred by awarding

100% of the equity in the marital home to the wife, in the absence of an explanation for that

award. Carney v. Carney, 112 So. 3d 435, 439 (Miss. 2013). On remand, the chancellor
reweighed the applicable factors under Ferguson v. Ferguson, 639 So. 2d 921 (Miss. 1994),

and again awarded 100% of the equity in the marital domicile to Andrea Carney, explaining

that she had awarded all the equity to the wife to avoid an award of lump sum alimony, and

providing additional reasons for the award, which were that the majority of the equity had

come from the wife’s contribution of $165,000 in life insurance proceeds toward the

purchase of the residence, and that the wife had strong emotional ties to that home, which

had been her family’s “home place” since 1937. Under the deferential standard of review

applicable to the decisions of the chancery court, we find that the chancellor’s equitable

distribution on remand was not manifestly wrong or clearly erroneous. Therefore, we affirm.

                                         FACTS1

¶2.    The parties were married on November 20, 1998. The couple had two children,

Amanda Leigh Carney, born in June 1999, and Katherine Emily Carney, born in June 2006.

They purchased what was to be their marital home, known as the “Bell property,” in 2006.

The house, which had been constructed in 1937, was the former home of the wife’s

grandparents and father. Later, it was purchased by the wife’s sister, Patricia Barnes. But

after Patricia Barnes passed away unexpectedly in 2004, her widowed husband placed the

Bell property on the market.

¶3.    Patricia Barnes had designated her sister, Andrea Carney, beneficiary of her $175,000

life insurance policy. Although the Carneys wanted to purchase the Bell property, the life

insurance proceeds would not cover the full purchase price, and they were unable to obtain

       1
        The facts of the case are taken largely from the prior opinion of this Court. Carney,
112 So. 3d 435.

                                             2
financing for the remaining amount. So another of Andrea Carney’s sisters, Debra, and her

husband, Bob Bayler, purchased the Bell property for $279,000 and rented it to Andrea and

Howard Carney. Andrea paid the Baylers $165,000 from the life insurance proceeds as a

down payment on the home. The Baylers financed the remainder of the purchase price with

River Hills Bank, and they paid the mortgage installments using the Carneys’ monthly rental

payments.

¶4.    On May 8, 2006, Andrea and Howard Carney borrowed $70,000 from Tensas State

Bank. Of those funds, they used $54,102.13 to pay off the balance of the Baylers’ mortgage

with River Hills Bank. They placed the remaining $14,925.87 in a joint account. On May 8,

2006, Andrea, Howard, and the Baylers executed a settlement statement and the Baylers

executed a warranty deed that conveyed the Bell property to Andrea Carney. Later, the

Carneys placed a second mortgage on the Bell property for $10,030 to pay bills.

¶5.    Howard and Andrea Carney separated on December 1, 2008. Andrea filed a complaint

for divorce in December 2008, alleging grounds of habitual cruel and inhuman treatment,

and/or irreconcilable differences, and in September 2009 she filed an amended complaint

adding the ground of adultery. Howard Carney filed a countercomplaint for divorce on the

grounds of habitual cruel and inhuman treatment, adultery, and/or irreconcilable differences.

The chancery court entered a temporary order in March 2009 that granted Andrea Carney

custody of the children and $2,000 per month in child support and temporary maintenance.

On January 13, 2010, the parties filed a consent to a joint withdrawal of fault grounds,




                                             3
requesting an irreconcilable differences divorce. The parties asked that the chancellor

determine the issues of child support, property division, alimony, and attorney fees.

¶6.    On March 19, 2010, the chancellor entered a final judgment granting an irreconcilable

differences divorce and equitably dividing the parties’ assets under Ferguson v. Ferguson,

639 So. 2d 921 (Miss. 1994). The chancellor awarded title and possession of the marital

home to Andrea Carney, and additionally awarded her all of the equity in the home, for a

total value of $186,052.57. After the equitable division, Andrea’s assets totaled $224,050.57.

Howard Carney was awarded assets totaling $13,453.15.2 He was assessed $31,855.29 in

       2
           The chancellor distributed the assets and debts as follows:

Wife was awarded the following marital assets:

       Marital Home: $186,052.57 in equity

       Marital Household Furnishings: $5,175.00

       2002 Toyota Sequoia: $7,170.00

       TSB Checking: $53.00

       RHB Checking: $800.00

       DOC–CU Savings: $800.00

       State of LA Retirement: $24,000.00

       Total: $224,050.57

Wife was required to pay the following debts:

       First Mortgage with Tensas State Bank: $64,399.29

       Capital One: $2,307.04


                                               4
marital debt, and Andrea Carney was assessed $66,898.13 in marital debt. Pursuant to the

parties’ agreement, the chancellor awarded custody of the minor children to wife and granted



       HSBC: $186.80

       Total: $66,893.13

Husband was awarded the following assets:

       2005 Chevrolet Truck: $327.80 in equity

       2007 Travel Trailer: $3,677.12 in equity

       Social Security Benefits: Actual Value Unknown

       TSB Checking: $875.21

       TSB Savings: $43.52

       401K: $7,279.50

       Tools: $1,250.00

       Total: $13,453.15

Husband was ordered to pay the following debts:

       2005 Chevrolet Truck: $10,712.20

       2007 Travel Trailer: $12,712.88

       Jon Barry & Assoc.: $551.42

       Second Mortgage with Tensas State Bank: $3,348.14

       Capital One: $2,765.65

       Orchard Bank: $1,765.00

       Total: $31,855.29

                                             5
visitation to husband. The chancellor ordered husband to pay $590 per month as child

support.

¶7.    The chancellor deemed the Bell property a marital asset and determined that, at the

time of the divorce, the Carneys’ first mortgage had a remaining balance of $64,399.29, and

their second mortgage had a remaining balance of $3,348.14. On May 28, 2009, the Bell

property was appraised for $253,800, leaving equity of $186,052.57, after subtraction of the

mortgage balances. The chancellor awarded Andrea Carney title to the property, possession

of the property, and the entire $186,052.57 in equity.

¶8.    The chancellor also found that, under the factors from Armstrong v. Armstrong, 618

So. 2d 1278, 1280 (Miss. 1993), the wife needed alimony to meet the needs of herself and

the minor children. After considering the factors from Tilley v. Tilley, 610 So. 2d 348, 352

(Miss. 1992), the chancellor found that the facts did not justify lump sum alimony. But after

considering the overlapping factors from Armstrong3 and Davis v. Davis, 832 So. 2d 492



       3
        In Armstrong, this Court held that “[t]he following factors are to be considered by
the chancellor in arriving at findings and entering judgment for alimony:”

       1. The income and expenses of the parties; 2. The health and earning
       capacities of the parties; 3. The needs of each party; 4. The obligations and
       assets of each party; 5. The length of the marriage; 6. The presence or absence
       of minor children in the home, which may require that one or both of the
       parties either pay, or personally provide, child care; 7. The age of the parties;
       8. The standard of living of the parties, both during the marriage and at the
       time of the support determination; 9. The tax consequences of the spousal
       support order; 10. Fault or misconduct; 11. Wasteful dissipation of assets by
       either party; or 12. Any other factor deemed by the court to be “just and
       equitable” in connection with the setting of spousal support.

Armstrong v. Armstrong, 618 So. 2d 1278, 1280 (Miss. 1993).

                                              6
(Miss. 2002), the chancellor found that the wife needed periodic alimony. However, the

chancellor made no award of periodic alimony, finding that “there are no liquid assets

available to award periodic alimony.”

¶9.    Howard Carney appealed, and this Court assigned that appeal to the Court of Appeals.

The husband argued, inter alia, that the chancellor had erred by awarding the wife all the

equity in the marital home. Carney v. Carney, 112 So. 3d 453, 456 (Miss. Ct. App. 2012).

Neither party raised an appellate challenge to the chancellor’s findings on alimony. The

Court of Appeals affirmed the property division. Id. at 460. That court found that the

chancellor properly had deemed the equity in the Bell property a marital asset due to

commingling and under the family use doctrine. Id. at 457. The chancellor had found that the

wife’s deposit of the life insurance proceeds into the parties’ joint account and the use of

those funds to purchase the marital home constituted commingling and use of the funds for

family purposes. Id. at 456-57. Therefore, the chancellor found, the life insurance proceeds

had been converted from the wife’s separate property to a marital asset. Id. Thus, the

chancellor concluded that the Bell property was a marital asset. Id. The Court of Appeals

affirmed the chancellor’s award of 100% of the equity in the Bell property to the wife under

the Ferguson factors, stating that the decision was supported by credible evidence and noting

that, in Mississippi, a chancellor is under no obligation to divide the marital estate equally.

Id. at 459.

¶10.   Howard Carney filed a petition for certiorari, which this Court granted. Carney, 112

So. 3d at 435. This Court unanimously reversed the part of the Court of Appeals decision that



                                              7
had affirmed the equitable distribution. Id. at 439. Justice Pierce, speaking for the Court,

wrote that:

               The chancellor found the “Bell Property” was marital property under
       the commingling-of-assets and marital-use doctrines. Hemsley v. Hemsley,
       639 So. 2d 909 (Miss. 1994). . . . On this basis, the chancellor found that the
       home was a marital asset. But the chancellor did not allot Howard any share
       in the home’s equity. This created a significant disparity in the division of the
       marital estate. Further, by absolving Andrea from obligations on the second
       mortgage’s remaining balance and assigning the balance to Howard, the
       chancellor’s division resulted in even a greater disparity than that indicated in
       the above fact portion of this opinion. Technically, since this debt followed
       Howard, Andrea was awarded $189,400.71 in equity, not $186,052.57.

               In dividing the marital estate, the chancellor conducted a thorough
       Ferguson analysis for the record. But we can find no explanation and/or
       justification therein for the disparity that resulted in the marital-estate division.
       . . . And it appears to this Court that the chancellor, perhaps unintentionally,
       but nonetheless ultimately, treated those funds as nonmarital. This was
       manifest error. Having found that those funds were commingled with the
       marital estate, the chancellor was required to treat those funds as marital and
       to distribute and/or consider them equitably under the Ferguson factors.

               [W]e iterate that awarding 100 percent equity in a marital asset to one
       party is not error per se. But, in this instance, based on the record before this
       Court, we are unable to ascertain why the chancery court awarded the entire
       equity of the marital home solely to Andrea, without awarding Howard some
       other equitable share in the marital estate or equitable relief from the marital
       debt. Accordingly, we reverse and remand this matter for further proceedings
       consistent with this opinion.

Id. at 438-39.

¶11.   On remand, the chancellor again awarded all of the equity in the marital residence to

the wife; but this time she imposed repayment of the $3,348.14 second mortgage upon the

wife instead of the husband. Additionally, the chancellor provided a thorough explanation

for the home equity award in the judgment on remand, explaining that, in her original



                                                8
decision, she had awarded all of the home equity to the wife to avoid the need for lump sum

alimony. The chancellor stated that, “[i]f the court had not made such an award, [Andrea

Carney] would have been entitled to lump sum alimony, and any share in the marital home

awarded to [Howard Carney] would have been awarded to [Andrea Carney] as lump sum

alimony.” The chancellor added that “[o]n remand this court hereby recites that [Andrea

Carney] was awarded the full amount of the equity in the home for the following reasons .

. . .” The chancellor proceeded to articulate four reasons for the award: (1) “it is undisputed

that $165,000 of the life insurance proceeds went directly to the payment of the [debt on the]

marital home and were the substantial contribution of [Andrea Carney]. Much of the equity

in the home came from this source”; (2) “the evidence indicated that [Andrea Carney] had

strong emotional ties to the home . . . [f]urther, there was approximately a year and a half

wherein [Howard Carney] worked out of state and did not live at the home, although he

testified he came back several times”; (3) “both parties contributed in some way to the

upkeep of the home, although [Andrea Carney] testified that she paid the mortgage,

insurance, and taxes for the home and that [Howard Carney] contributed mostly to

maintenance”; and (4) “the court considered awarding [Howard Carney] a percentage of the

equity in the home and awarding [Andrea Carney] lump sum alimony . . . the court instead

equitably divided the assets of the parties and was able to completely eliminate any potential

alimony award.”

¶12.   Then, the chancellor made new findings on the Ferguson factors. Following those

factors, the chancellor must consider the following:



                                              9
       (1) Substantial contribution to the accumulation of the property. Factors to be
       considered in determining contribution are as follows: (a) Direct or indirect
       economic contribution to the acquisition of the property; (b) Contribution to
       the stability and harmony of the marital and family relationships as measured
       by quality, quantity of time spent on family duties and duration of the
       marriage; (c) Contribution to the education, training or other accomplishment
       bearing on the earning power of the spouse accumulating the assets.

       (2) The degree to which each spouse has expended, withdrawn or otherwise
       disposed of marital assets and any prior distribution of such assets by
       agreement, decree or otherwise.

       (3) The market value and the emotional value of assets subject to distribution.

       (4) The value of assets not ordinarily, absent equitable factors to the contrary,
       subject to such distribution, such as property brought to the marriage by the
       parties and property acquired by inheritance or inter vivos gift by or to an
       individual spouse;

       (5) Tax and other economic consequences, and contractual or legal
       consequences to third parties, of the proposed distribution;

       (6) The extent to which property division may, with equity to both parties, be
       utilized to eliminate periodic payments and other potential sources of future
       friction between the parties;

       (7) The needs of the parties for financial security with due regard to the
       combination of assets, income, and earning capacity; and

       (8) Any other factor which in equity should be considered.

Ferguson, 639 So. 2d at 928. “[N]ot all of the Ferguson factors must be considered in every

case.” Phillips v. Phillips, 904 So. 2d 999, 1003 (Miss. 2004). Instead, the chancellor must

consider those factors relevant to the property before the chancery court. Id.

¶13.   In her findings on the Ferguson factors in the judgment after remand, the chancellor

added new findings to her original ones, as follows:

       (1) Substantial contribution to the accumulation of the property.

                                              10
                (a) Direct or indirect contribution to the acquisition of the property.

¶14.   In the original judgment, the chancellor had recognized that both parties had

contributed money to a joint account from which they had purchased materials for the house,

and that both parties had performed labor on the house. In the judgment after remand, the

chancellor additionally found that Andrea Carney had contributed $165,000 to the acquisition

of the marital home, and had paid the mortgage, insurance, and tax payments, while Howard

Carney had contributed to the home’s upkeep. The chancellor also recognized that both

parties had placed their incomes into the joint account for marital expenses.

                (b) Contribution to the stability and harmony of the marital and family
                relationships as measured by the quality and quantity of time spent on family
                duties and duration of the marriage.

¶15.   In both judgments, the chancellor found that the parties had been married for ten years

before separating, and that the husband’s travel for his employment had strained the marital

relationship.

                (c) Contribution to the education, training or other accomplishment bearing
                on the earning power of the spouse accumulating the assets.

¶16.   The chancellor again found that no evidence had been offered on this factor.

       (2) The degree to which each spouse has expended, withdrawn or otherwise disposed
       of marital assets and any prior distribution of such assets by agreement, decree or
       otherwise.

¶17.   The chancellor again found that no evidence had been offered on this factor.

       (3) The market value and the emotional value of the assets subject to distribution.

¶18.   The chancellor again found that “Mrs. Carney has strong emotional ties to the marital

home as it was the family ‘Bell’ home of her paternal grandmother,” and that the market

                                               11
value of the assets subject to distribution was $237,503.72. In the judgment after remand, the

chancellor added that the parties had lived in the marital home for about four years before

their separation.

       (4) The value of assets not ordinarily, absent equitable factors to the contrary, subject
       to distribution.

¶19.   The chancellor again found that the wife had a Smith Barney account with a present

value of $19,759, and nonmarital furniture with an appraised value of $1,480.

       (5) Tax and other economic consequences, and contractual or legal consequences to
       third parties, of the proposed distribution.

¶20.   The chancellor’s findings on this factor did not change. The chancellor found that the

balance on the first mortgage was $64,399.29, and the balance on the second mortgage was

$3,348.14. The chancellor found that the balance on a 2005 Chevrolet truck was $10,712.20,

that the balance on a 2007 29FKS travel trailer was $12,762.88, and that the parties had other

unpaid bills.

       (6) The extent to which property division may, with equity to both parties, be utilized
       to eliminate periodic payments and other potential sources of future friction between
       the parties.

¶21.   Again, the chancellor found that the parties lacked sufficient assets that could be used

to eliminate the need for periodic alimony. In the judgment after remand, the chancellor

added that “the property division eliminates the need for lump sum alimony to be paid to

Mrs. Carney.”

       (7) The needs of the parties for financial security with due regard to the combination
       of assets, income and earning capacity.




                                              12
¶22.   The chancellor again found that Andrea Carney was currently employed by the

Louisiana Department of Corrections, and Howard Carney was currently employed by the

State of Louisiana as a college welding instructor. In the judgment after remand, the

chancellor additionally found that, although the wife had a higher salary than the husband,

she also had higher monthly expenses. The chancellor added that Andrea Carney has

nonmarital assets totaling $21,239, including the Smith Barney account and the nonmarital

furniture.

       (8) Any other factor which in equity should be considered.

¶23.   In both judgments, the chancellor found that no other specific factors warranted

consideration.

¶24.   The chancellor made no further findings regarding alimony but stated that the wife’s

request for alimony was “denied in light of the equitable division of the marital assets.”

                               STANDARD OF REVIEW

¶25.   “This Court employs a limited standard of review of property division and distribution

in divorce cases.” Bowen v. Bowen, 982 So. 2d 385, 393 (Miss. 2008) (quoting Owen v.

Owen, 928 So. 2d 156, 160 (Miss. 2006)). “This Court will not disturb the findings of a

Chancellor unless the Chancellor was manifestly wrong, clearly erroneous or an erroneous

legal standard was applied.” Bell v. Parker, 563 So. 2d 594, 596-97 (Miss. 1990). We will

not substitute our judgment for that of the chancellor. Owen, 928 So. 2d at 160. “The

chancellor’s ruling o[n] the division and distribution ‘will be upheld if it is supported by




                                             13
substantial credible evidence.’” Mabus v. Mabus, 890 So. 2d 806, 824 (Miss. 2003) (quoting

Owen v. Owen, 798 So. 2d 394, 397 (Miss. 2001)).

                                       ANALYSIS

        WHETHER THE CHANCELLOR’S AWARD OF THE EQUITY IN THE
        MARITAL HOME TO ANDREA CARNEY RENDERED THE
        EQUITABLE DISTRIBUTION CLEARLY ERRONEOUS.

¶26.    Howard Carney contends that the equitable distribution performed by the chancellor

on remand was clearly erroneous. He complains that, except for assessing the second

mortgage against the wife, the chancellor’s equitable distribution after remand did not

change. He avers that the equitable distribution after remand bestowed 93% of the marital

assets upon Andrea Carney, leaving him with a mere 7%. He argues that the chancellor again

erroneously treated the $165,000 in life insurance proceeds as the wife’s separate property

despite this Court’s admonition that the funds could not be treated as her separate property

due to commingling. He also avers that the chancellor’s decision to award all of the equity

to his former spouse to avoid an award of lump sum alimony cannot stand because the

chancellor found that the facts did not justify lump sum alimony under Tilley v. Tilley, 610

So. 2d 348 (Miss. 1992). He further contends that the wife was not entitled to alimony in any

form.

¶27.    When conducting a property division in a divorce case, the chancellor first must

classify each asset as marital or nonmarital. Johnson v. Johnson, 650 So. 2d 1281, 1287

(Miss. 1994). Then, the chancellor must equitably divide the marital assets in accordance

with the factors specified in Ferguson v. Ferguson. Johnson, 650 So. 2d at 1287 (citing



                                             14
Ferguson, 639 So. 2d at 928). It is well settled that “an equitable division of property does

not necessarily mean an equal division of property.” Chamblee v. Chamblee, 637 So. 2d 850,

863-64 (Miss. 1994). “When the facts and circumstances warrant an equitable division of the

martial estate of one-half or greater and such a division complies with the Ferguson

principles, then we are duty bound to let such a distribution stand.” Phillips v. Phillips, 904

So. 2d 999, 1003 (Miss. 2004). The chancellor’s focus must be on equity rather than equality.

Id.

¶28.   If, after equitable division, an equitable deficit exists, the chancellor then should

consider alimony. Rogillio v. Rogillio, 57 So. 3d 1246, 1248 (Miss. 2011). “Whether or not

to award alimony and the amount of alimony is largely within the discretion of the

chancellor.” Parsons v. Parsons, 678 So. 2d 701, 703 (Miss. 1996). Regarding lump sum

alimony, this Court has drawn the following distinction:

       Lump-sum alimony can serve two distinct purposes. The first purpose is to aid
       the chancellor in equitably dividing the marital estate under the Ferguson
       factors. See Haney[ v. Haney], 907 So. 2d 948 [(Miss. 2005)]. The second
       purpose is to aid the chancellor in correcting an equitable deficit, resulting
       from the equitable distribution of the marital estate under the Armstrong
       factors. See Rogillio v. Rogillio, 57 So. 3d 1246, 1249 (Miss. 2011).

Davenport v. Davenport, 156 So. 3d 231, 240 (Miss. 2014). This Court has held that it is

within the chancellor’s equitable powers to award lump sum alimony in lieu of periodic

alimony. Pearson v. Pearson, 761 So. 2d 157, 166 (Miss. 2000). “In a proper case, the

chancellor can award alimony payable in one lump sum or periodic alimony, payable

monthly, or both, dependent upon the circumstances of the parties.” Tilley, 610 So. 2d at 351.




                                              15
The chancellor’s aim in crafting any alimony award should be to bring finality to the parties’

economic relationship, “as justice and equity require.” Pearson, 761 So. 2d at 166.

¶29.   We reject Howard Carney’s argument that the chancellor treated the life insurance

proceeds as the wife’s separate property. In the judgment on remand, the chancellor expressly

recognized this Court’s concern that, in the original judgment, she, perhaps unintentionally,

had treated the life insurance proceeds as nonmarital. Therefore, the chancellor made clear

that she had awarded the equity in the marital home to the wife as part of the equitable

distribution of the marital assets under the Ferguson factors. Thus, the chancellor did not

treat the life insurance proceeds as the wife’s separate property in the judgment on remand.

¶30.   And, in the judgment on remand, the chancellor also made additional findings

explaining the reasons for the award. First, the chancellor found that the wife had made a

substantial contribution to the acquisition of the marital home because she had contributed

$165,000 in life insurance proceeds to the marital estate that then were used as the down

payment on the home. In Singley v. Singley, 846 So. 2d 1004, 1011 (Miss. 2002), Mr.

Singley had inherited $70,000 from his mother that was converted to marital property when

he contributed it toward the purchase of the marital home. In equitably dividing the marital

home, the chancellor failed to take Mr. Singley’s contribution into consideration by adjusting

the Ferguson distribution accordingly. Id. at 1012. This Court reversed, holding that,

because a chancellor is not required to distribute the marital property equally, a chancellor

can adjust the Ferguson distribution in light of one spouse’s substantial monetary

contribution to the marital home. Id. The Court cited Henderson v. Henderson, in which a



                                             16
couple had used funds contributed by one spouse’s parents as a down payment on a jointly

owned home, and the chancellor bestowed sole ownership of the home upon the spouse

whose parents had made the contribution. Id. (citing Henderson v. Henderson, 703 So. 2d

262, 265 (Miss. 1997)). The Court quoted Henderson’s reasoning that, “[t]he fact that

Mary’s parents gave her a significant portion of the down payment is certainly one of the

Ferguson factors that the chancellor should have considered when he divided the property,

but it is not the only factor to be considered.” Singley, 846 So. 2d at 1012.

¶31.   The Court of Appeals applied Singley in Allgood v. Allgood, 62 So. 3d 443 (Miss.

2011). In a fact pattern strikingly similar to that presented by this case, Mr. Allgood inherited

$60,000, placed it in a joint account, and then used it to prepay the mortgage balance on the

marital home. Id. at 448. Due to Mr. Allgood’s use of his separate funds for a family

purpose, the chancellor classified the marital home in which he had invested those funds as

marital property. Id. But in the equitable distribution, the chancellor credited Mr. Allgood

for his significant contribution of separate property. Id. The Court of Appeals affirmed,

stating that, under Singley, “[a] chancellor possesses the discretion to adjust equitably the

Ferguson distribution in recognition of a separate contribution of a spouse,” and “[t]his

Court can find no abuse of discretion in allowing [the husband] credit for the inherited funds

used to pay off the mortgage.” Id. at 448-49. Under Singley and Allgood, the chancellor did

not err by crediting Andrea Carney, in the Ferguson analysis, with her sizeable contribution

to the marital home.




                                               17
¶32.       The chancellor also considered Andrea Carney’s significant emotional connection to

the marital home. Under Ferguson, the emotional value of the marital home should be

considered, if relevant. Ferguson, 639 So. 2d at 928. In Scott v. Scott, 835 So. 2d 82, 86-87

(Miss. Ct. App. 2010), the Court of Appeals held that the chancellor had erred by neglecting

to consider the emotional value of a home situated on one spouse’s inherited property and

surrounded by the homes of the spouse’s other relatives. In this case, the testimony

established that the Bell property had been the wife’s family’s “home place,” since its

construction in 1937. It was undisputed that Andrea Carney had expended considerable effort

to keep the home in the family by arranging for her sister and brother-in-law to purchase it

after the death of her sister, and subsequently purchasing it when she and the husband were

able to obtain financing. Given this evidence, it was appropriate for the chancellor to place

much weight upon this factor in the decision to award the marital home to Andrea Carney

in full.

¶33.       The chancellor also placed significant weight on the sixth Ferguson factor, which is

“the extent to which property division may, with equity to both parties, be utilized to

eliminate periodic payments and other potential sources of future friction between the

parties.” Ferguson, 639 So. 2d at 928. The chancellor reasoned that awarding all the equity

to the wife eliminated the need for lump sum alimony. Howard Carney contests this

Ferguson finding on the ground that the chancellor’s original judgment, which was

incorporated into the judgment on remand, found that lump sum alimony was not justified




                                                18
by the facts. He also argues that the chancellor’s reliance on this factor was incorrect because

Andrea Carney was not entitled to alimony in any form.

¶34.   In the original judgment, in denying Andrea Carney’s request for alimony, the

chancellor made certain fact findings on alimony which were incorporated in their entirety

into the judgment on remand. First, the chancellor found that, under the factors from

Armstrong v. Armstrong, 618 So. 2d 1278 (Miss. 1993), the wife “need[ed] alimony to meet

the needs of her[self] and her minor children.” Although the chancellor found that the wife

was entitled to periodic alimony, though none was awarded due to lack of assets, the

chancellor found that the facts did not justify an award of lump sum alimony under the

factors from Tilley v. Tilley, 610 So. 2d 348 (Miss. 1992).

¶35.   The factors cited in Tilley v. Tilley for the determination of lump sum alimony were

gleaned from Cheatham v. Cheatham, 537 So. 2d 435, 438 (Miss. 1988). Tilley, 610 So. 2d

at 352 (quoting Cheatham, 537 So. 2d at 438). Cheatham predates Ferguson, and “the

Cheatham factors were simply an earlier attempt by this Court to provide a chancellor with

guidelines for awarding what today is called an equitable distribution of marital assets, under

appropriate circumstances.” Haney v. Haney, 907 So. 2d 948, 955 (Miss. 2005). Because the

Ferguson and Cheatham factors serve the same purpose, this Court has held that chancellors

can rely on Ferguson instead of Cheatham when using lump sum alimony as a mechanism

for equitably dividing marital assets. Lewis v. Pagel, 172 So. 3d 162, 176 (Miss. 2015)

(citing Haney, 907 So. 2d at 955). “But when the chancellor awards lump-sum or periodic

alimony after equitably dividing the estate, the chancellor should consider the Armstrong



                                              19
factors.” Lewis, 172 So. 3d at 176 (citing Davenport, 156 So. 3d at 241). Here, the chancellor

awarded Andrea Carney the equity in the home as part of the equitable distribution of marital

assets under Ferguson. Therefore, the fact that the chancellor found that an additional award

of lump sum alimony was not warranted under the Cheatham factors is irrelevant to the

chancellor’s Ferguson distribution.

¶36.   We turn to the chancellor’s analysis of the sixth Ferguson factor and the

determination that the wife should receive the equity in the Bell property to avoid an award

of lump sum alimony. In denying Andrea Carney’s request for alimony, the chancellor found

that she was entitled to periodic alimony, but that no liquid assets were available to fund such

an award. In her Ferguson analysis, the chancellor stated that “the court considered awarding

[Howard Carney] a percentage of the equity in the home and awarding [Andrea Carney] lump

sum alimony. The court instead equitably divided the assets of the parties and was able to

completely eliminate any alimony award.”

¶37.   Howard argues that the chancellor’s analysis of this factor was erroneous because the

facts did not support the chancellor’s finding that Andrea Carney was entitled to periodic

alimony. In the Armstrong analysis, the chancellor found that the parties had no significant

income disparity and that both parties’ expenses exceeded their incomes. But the chancellor

found that, because the wife had custody of the two minor children, whose reasonable needs

exceeded her income, she needed alimony to support herself and the parties’ children. The

fact that one spouse will have custody of the minor children and will be required to pay for

or personally provide child care is a relevant factor under Armstrong. Armstrong, 618 So.



                                              20
2d at 1280. But the father argues that the chancellor’s analysis of this factor was erroneous

because the chancellor never explained why the $590 per month she ordered him to pay in

child support was not adequate, along with the mother’s income, to support the children.

¶38.   The father’s argument assumes that, but for the finding that the mother was entitled

to alimony, the chancellor would have awarded him half the equity in the house, totaling

approximately $93,000. But as explained above, under Singley and Allgood, the chancellor

was entitled to weigh Andrea Carney’s substantial contribution of $165,000 toward the

purchase of the marital home in her favor in the equitable distribution. We note that, if

$165,000 is deducted from the $186,052.57 in equity, $21,052.57 remains. The chancellor

articulated that, if she had given some of the equity to Howard in the Ferguson analysis, she

would have ordered him to pay alimony. Given the reality that both parties’ expenses

exceeded their incomes and Andrea Carney had greater expenses due to her custody of the

minor children, the chancellor’s finding that the award of the equity to her negated the need

for alimony was not manifestly erroneous. While the dissent would reverse because there was

no income disparity and the wife’s separate estate was larger, the considerations discussed

above demonstrate that the chancellor’s findings on Ferguson’s alimony factor were not

manifestly erroneous.

¶39.   In summary, the chancellor was not manifestly wrong in awarding Andrea Carney all

of the equity in the marital home under Ferguson given her substantial contribution to the

acquisition of the home, her emotional attachment to the home, and the fact that the award

eliminated the need for alimony. Because the chancellor’s Ferguson analysis and findings



                                             21
complied with the Ferguson principles and were within the chancellor’s discretion, “we are

duty bound to let [the] distribution stand.” Phillips, 904 So. 2d at 1003. In affirming the

chancellor’s exercise of discretion in this case, we are mindful of the deferential standard of

review this Court applies to a decision of chancery court, which possesses the “peculiar

opportunity to sense the equities of the situation before it.” Tilley, 610 So. 2d at 351.

                                      CONCLUSION

¶40.   On remand, the chancellor adequately justified her award of the equity in the Bell

property to Andrea Carney and the chancellor’s equitable division of the marital property was

not manifestly wrong or clearly erroneous. Therefore, we affirm the judgment of the

Chancery Court of Warren County.

¶41.   AFFIRMED.

     WALLER, C.J., RANDOLPH, P.J., KING, COLEMAN, MAXWELL AND
BEAM, JJ., CONCUR. DICKINSON, P.J., DISSENTS WITH SEPARATE WRITTEN
OPINION JOINED BY LAMAR, J.

       DICKINSON, PRESIDING JUSTICE, DISSENTING:

¶42.   The majority and the chancellor justify this inequitable property distribution based on

the theory that, had Andrea Carney not been awarded all of the equity in the marital home,

she would have been awarded lump-sum alimony. Because Andrea Carney was not entitled

to lump-sum alimony, I respectfully dissent.




                                              22
¶43.   This Court has provided that lump-sum alimony can serve two purposes,4 either to

“aid the chancellor in equitably dividing the marital estate under the Ferguson factors,”5 or

“to aid the chancellor in correcting an equitable deficit, resulting from the equitable

distribution of the marital estate under the Armstrong factors.”6 Here, neither purpose was

served, so the chancellor should not have awarded Andrea lump-sum alimony.

¶44.   The chancellor did not use lump-sum alimony to aid in the equitable division of the

marital property, and Andrea was not left with a deficit after the distribution of the marital

estate. Howard Carney, on the other hand, was left with an extreme deficit, so if anyone was

entitled to lump-sum alimony it would have been him. Furthermore, the chancellor found

that Andrea’s monthly income, with child support, amounted to $4,065.04, while Howard’s

monthly income amounted to $2,936.60. She also found the both Howard and Andrea have

expenses that exceed their monthly incomes.

¶45.   In Cheatham v. Cheatham,7 this Court stated that when awarding lump-sum alimony,

“the single most important factor undoubtedly is the disparity of the separate estates.”8 In

her Ferguson analysis, the chancellor found that Andrea had a separate estate consisting of

a Smith Barney retirement account with a value of $19,759 and nonmarital furniture with a

value of $1,480. She made no findings as to Howard’s separate estate, but he was awarded

       4
           Davenport v. Davenport, 156 So. 3d 231, 240 (Miss. 2014).
       5
           Id.; see Haney v. Haney, 907 So. 2d 948 (Miss. 2005).
       6
           Id.; see Rogillio v. Rogillio, 57 So. 3d 1246, 1249 (Miss. 2011).
       7
           Cheatham v. Cheatham, 537 So. 2d 435, 438 (Miss. 1998).
       8
           Id.

                                              23
his 401k worth $7,279.50 and social security benefits with an unknown value. Based on

these findings, Andrea had a significantly larger separate estate, which would weigh against

her receiving lump-sum alimony.

¶46.   Because under this Court’s precedent I believe that Andrea Carney was not entitled

to lump-sum alimony, I respectfully dissent.

       LAMAR, J., JOINS THIS OPINION.




                                            24